Case 0:18-cv-60061-BB Document 24 Entered on FLSD Docket 09/14/2020 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-60061-BLOOM/Valle

 DAVID MALDONADO,

        Petitioner,

 v.

 JULIE L. Jones, Secretary,
 Florida Department of Corrections,

       Respondent.
 _____________________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Petitioner David Maldonado’s Petition for Writ of

 Habeas Corpus Pursuant to 28 U.S.C. § 2254, ECF No. [1] (“Petition”) and accompanying

 Memorandum in Support of the Petition, ECF No. [3] (“Memorandum”). Respondent filed a

 Response in Opposition, ECF No. [6] (“Response”), to which Petitioner filed a Reply, ECF No.

 [15] (“Reply”). On May 1, 2020, Magistrate Judge Valle issued a Report and Recommendation

 recommending that the Petition be denied and that a Certificate of Appealability be denied. ECF

 No. [16] (“R&R”). Petitioner timely filed Objections to the R&R, ECF No. [22] (“Objections”),1

 to which Respondent filed a Response, ECF No. [23] (“Response to Objections”).

        The Court has conducted a de novo review of the portions of the R&R to which Movant

 has objected, in accordance with 28 U.S.C. § 636(b)(1)(C), and the remainder of the R&R for clear

 error. Taylor v. Cardiovascular Specialists, P.C., 4 F. Supp. 3d 1374, 1377 (N.D. Ga. 2014)

 (citing United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983)). The Court has considered the



 1
   Objections to the R&R were originally due by May 15, 2020. However, the Court granted
 Petitioner two extensions and set the final deadline to object by July 20, 2020. ECF Nos. [19] and
 [21]. Petitioner filed the Objections on July 17, 2020.
Case 0:18-cv-60061-BB Document 24 Entered on FLSD Docket 09/14/2020 Page 2 of 5
                                                               Case No. 18-cv-60061-BLOOM/Valle


 Petition, the Memorandum, the Response, the Reply, the R&R, the Objections, the Response to

 Objections, the record in this case, the applicable law, and is otherwise fully advised.

         Petitioner objects to the “entirety” of the R&R, “including, but not limited to, the findings,

 conclusions, and recommendations” set forth in it. ECF No. [22] at 27. In particular, Petitioner

 objects to the determination that (i) Claims I, II, III, and VI are unexhausted, procedurally

 defaulted, and insufficient on the merits; (ii) Claim IV is insufficient on the merits under Strickland

 v. Washington, 466 U.S. 668 (1984); (iii) Claim V is insufficient on the merits under Strickland;

 and (iv) that the Magistrate recommended that no certificate of appealability issue.

         Upon review, the Court finds Judge Valle’s R&R to be well reasoned and correct, and the

 Court agrees with the analysis in Judge Valle’s R&R. The Objections are improper because they

 largely expand upon and reframe arguments already made and considered by the Magistrate Judge

 in her R&R, or simply disagree with the R&R’s conclusions. Indeed, the majority of Petitioner’s

 Objections are verbatim portions of his underlying briefs. See, e.g., ECF No. [22] at 19-27

 (inserting with minimal alterations the contents from ECF No. [15] at 15-22). “It is improper for

 an objecting party to . . . submit [] papers to a district court which are nothing more than a rehashing

 of   the   same arguments and      positions    taken   in   the   original   papers    submitted    to

 the Magistrate Judge. Clearly, parties are not to be afforded a ‘second bite at the apple’ when they

 file objections to a [Report and Recommendations].” Marlite, Inc. v. Eckenrod, No. 10-23641-

 CIV, 2012 WL 3614212, at *2 (S.D. Fla. Aug. 21, 2012) (quoting Camardo v. Gen. Motors

 Hourly-Rate Emps. Pension Plan, 806 F. Supp. 380, 382 (W.D.N.Y. 1992)).

         In any event, the Court finds the Objections to be unconvincing. As explained in the R&R,

 Claims I, II, and III were raised for the first time on appeal of Petitioner’s amended Rule 3.850

 motion, and those claims were not properly exhausted. ECF No. [16] at 9-11. Petitioner has failed

 to present evidence related to “cause and prejudice” to overcome the procedural default associated

                                                    2
Case 0:18-cv-60061-BB Document 24 Entered on FLSD Docket 09/14/2020 Page 3 of 5
                                                              Case No. 18-cv-60061-BLOOM/Valle


 with these unexhausted claims. Further, Petitioner’s challenge to the procedural default is itself

 untimely and not properly asserted because it was raised for the first time in his Reply.

        Regarding Claims IV and V, Petitioner does not demonstrate how his counsel’s alleged

 failings constitute a violation of either Strickland prong. Additionally, contrary to Petitioner’s

 assertion as to Claim IV, it is not “obvious that the expert witnesses would not have been listed by

 counsel if they were not going to testify” in the manner Petitioner asserts. ECF No. [22] at 13. As

 Judge Valle explained, Petitioner has not shown that any expert would have actually testified to

 the theories Petitioner raises. ECF No. [16] at 17-18 (noting that “[m]ere speculation that missing

 witnesses might have provided helpful testimony is insufficient to establish that counsel’s decision

 not to call these witnesses was deficient”). Further, as noted in the R&R, counsel’s strategic

 decision not to call the witnesses at issue enabled Petitioner to argue that the State failed to prove

 beyond a reasonable doubt that it was a bullet from Petitioner’s gun that struck Deputy Hernandez.

        Finally, Claim VI is both procedurally barred and substantively lacking. On a procedural

 basis, Petitioner did not challenge the purported state court evidentiary errors on federal

 constitutional grounds. “If a habeas petitioner wishes to claim that an evidentiary ruling at a state

 court trial denied him the due process of law guaranteed by the Fourteenth Amendment, he must

 say so, not only in federal court, but in state court.” Duncan v. Henry, 513 U.S. 364, 366 (1995).

 As such, Claim VI is unexhausted and Petitioner fails to establish “cause and prejudice” to

 overcome his procedural default. But even if he had exhausted his state court remedies, he fails to

 show how the state court’s evidentiary rulings “so infused the trial with unfairness as to deny due

 process of law.” Lisenba v. California, 314 U.S. 219, 228 (1941). To be clear, the record reflects

 a “mountain of inculpatory evidence” against Petitioner, ECF No. [16] (summarizing key

 evidence). Thus, even if the state court had erred in admitting evidence contradicting Petitioner’s

 statement about being a former Marine, or owning a second gun, or owning target practice

                                                   3
Case 0:18-cv-60061-BB Document 24 Entered on FLSD Docket 09/14/2020 Page 4 of 5
                                                                Case No. 18-cv-60061-BLOOM/Valle


 silhouettes, the alleged errors, in light of the overwhelming body of evidence against Petitioner,

 did not deprive Petitioner of a fair trial. Shaw v. Boney, 695 F.2d 528, 530 (11th Cir. 1983) (“A

 state evidentiary violation in and of itself does not support habeas corpus relief. Before such relief

 may be granted, the violation must rise to the level of a denial of ‘fundamental fairness.’ In the

 context of state evidentiary rulings, the established standard of fundamental fairness is that habeas

 relief will be granted only if the state trial error was ‘material in the sense of a crucial, critical,

 highly significant factor.’ Moreover, application of this standard has been notably one-sided,

 consistent with the reluctance of federal courts to second-guess state evidentiary rulings.”)

 (internal citations omitted). Claim VI, therefore, is unavailing on the merits.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Magistrate Judge Valle’s R&R, ECF No. [16], is ADOPTED;

              2. Petitioner’s Objections, ECF No. [22], are OVERRULED;

              3. The Petition, ECF No. [1], is DENIED;

              4. No Certificate of Appealability shall issue;

              5. To the extent not otherwise disposed of, any scheduled hearing are CANCELED,

                 all pending motions are DENIED as moot, all deadlines are TERMINATED; and

              6. The Clerk shall CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on September 11, 2020.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record



                                                   4
Case 0:18-cv-60061-BB Document 24 Entered on FLSD Docket 09/14/2020 Page 5 of 5
                                               Case No. 18-cv-60061-BLOOM/Valle




                                       5
